Name: 80/1233/EEC: Commission Decision of 12 December 1980 establishing that the apparatus described as 'Ortec-AD 811 camac octal analog-to-digital converter' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  natural and applied sciences;  tariff policy;  chemistry
 Date Published: 1980-12-31

 Avis juridique important|31980D123380/1233/EEC: Commission Decision of 12 December 1980 establishing that the apparatus described as 'Ortec-AD 811 camac octal analog-to-digital converter' may not be imported free of Common Customs Tariff duties Official Journal L 374 , 31/12/1980 P. 0011 - 0011COMMISSION DECISION of 12 December 1980 establishing that the apparatus described as "Ortec-AD 811 camac octal analog-to-digital converter" may not be imported free of Common Customs Tariff duties (80/1233/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 3 June 1980, the Government of the United Kingdom has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Ortec-AD 811 camac octal analog-to-digital, converter", to be used for the encoding of signals produced by detection of the 14C ions, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 4 December 1980 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is an analog-to-digital converter; Whereas it does not have the requisite objective characteristics making it specifically suited to scientific research ; whereas, moreover, apparatus of the same kind are principally used for non-scientific activities ; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus ; whereas it therefore cannot be regarded as a scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Ortec-AD 811 camac octal analog-to-digital converter", which is the subject of an application by the Government of the United Kingdom of 3 June 1980, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 December 1980. For the Commission Ã tienne DAVIGNON Member of the Commission (1) OJ No L 184, 15.7.1975, p. 1. (2) OJ No L 134, 31.5.1979, p. 1. (3) OJ No L 318, 13.12.1979, p. 32.